NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GASTON FLORES-VALENZUELA,                       No.    17-72240

                Petitioner,                     Agency No. A075-589-188

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Gaston Flores-Valenzuela, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Flores-Valenzuela failed to show exceptional and extremely unusual hardship to

his qualifying relatives. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (absent a colorable legal or constitutional claim, the court lacks jurisdiction

to review the agency’s discretionary determination regarding hardship). Flores-

Valenzuela’s contentions that the agency failed to properly consider relevant

factors or evidence are not colorable and thus do not invoke our jurisdiction. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable

in this context, . . . the claim must have some possible validity.” (citation and

internal quotation marks omitted)).

      We lack jurisdiction to consider Flores-Valenzuela’s unexhausted contention

that the agency did not use a proper future-oriented standard in making its hardship

determination. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court

lacks jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    17-72240